                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


In the Matter of the Complaint of

JAMES GANG CHARTERS, LLC as
Owner and JESSE MAYER, a Purported
Owner/Owner Pro Hac Vice of the 2017
37’ Freeman Vessel Bearing Hull
Identification Number IGG3704E717,
For Exoneration from or Limitation of
Liability,
                                                     Case No: 8:20-cv-1859-CEH-JSS
      Petitioners.

___________________________________/


                                      ORDER

      This matter comes before the Court on the Petitioners’ Motion to Stay Pending

the Conclusion of Criminal Proceedings (Doc. 43), filed on March 11, 2021.

Claimants, Britney Kelling, Mark Nowak, and Kathleen Krysztofowicz, filed

responses in opposition. Docs. 44, 45, 46. In the motion, Petitioners, James Gang

Charters, LLC (“JGC”) and Jesse Mayer (“Mayer”), request this Court stay these

admiralty civil proceedings until the conclusion of the criminal proceedings brought

by the State of Florida against Mayer. The Court, having considered the motion and

being fully advised in the premises, will grant Petitioners’ Motion to Stay Pending the

Conclusion of Criminal Proceedings.
                                      DISCUSSION

         This admiralty limited liability action arises out of the alleged striking and

killing of Robert J. Krysztofowicz, Jr. (“Krysztofowicz”) by Mayer. Doc. 1. On

August 30, 2019, JGC was the record owner of the James Gang, a 2017 37’ Freeman

motor vessel bearing hull identification number IGG3704E717 (the “vessel”). Mayer

is the alleged owner/owner pro hac vice of the vessel. On that date, the vessel was

allegedly being operated by Mayer on a pleasure voyage upon the navigable waters of

the United States in Pinellas County, Florida. The vessel struck and killed

Krysztofowicz who was operating a jet ski. The State of Florida charged Mayer with

BUI (“boating under the influence”) manslaughter, a second degree felony. Doc. 43-

1.

         Petitioners initiated this action to perfect their rights under the Shipowners’

Limitation of Liability Act, 46 U.S.C. § 30501, et seq. In relevant part, section 30508

sets time limitations for a vessel owner to give notice and bring a limitation of liability

claim:

               (b) Minimum time limits.--The owner, master, manager, or
               agent of a vessel transporting passengers or property
               between ports in the United States, or between a port in the
               United States and a port in a foreign country, may not limit
               by regulation, contract, or otherwise the period for--
                       (1) giving notice of, or filing a claim for, personal
               injury or death to less than 6 months after the date of the
               injury or death; or
                       (2) bringing a civil action for personal injury or death
               to less than one year after the date of the injury or death.




                                              2
46 U.S.C. § 30508(b). Petitioners received notice of a claim on February 12, 2020,

from claimant Mark Nowak (“Nowak”), which necessitated Petitioners initiating

these proceedings in order to perfect their rights in admiralty. It also explains why they

could not wait until the conclusion of the criminal proceedings to bring suit.

      Other claimants have come forward and asserted claims against Petitioners. The

personal representative of the Krysztofowicz estate has asserted a claim, alleging

Mayer operated the vessel in a reckless manner while under the influence of alcohol

in violation of Fla Stat. § 327.35 and struck and killed Krysztofowicz. Doc. 19. Nowak,

Krysztofowicz’s long-time friend who was with him at the time of the incident, has

asserted a claim alleging he suffered emotional distress due to witnessing the tragic

death of his friend. Doc. 20. Brittney Kelling, individually and as mother and guardian

of her minor daughter C.L.M. (who was a guest passenger on the James Gang on the

date of the incident and is also the daughter of Mayer), brought a claim arising out of

the personal and emotional injuries suffered by C.L.M. Doc. 32.

      Mayer has pleaded not guilty to the criminal charges. A trial date in the criminal

matter has not yet been set due to COVID-19. According to Petitioners, Mayer does

not intend to testify at his criminal trial and was advised by counsel to invoke his Fifth

Amendment rights as to any questioning in this civil action. Doc. 43 at 3. Because

Mayer was the sole person at the helm on the date of the incident, if he invokes his

Fifth Amendment privilege, he claims he will be unable to defend himself in the instant

action. Thus, Petitioners request the Court stay these proceedings until the conclusion

of the criminal proceedings.
                                            3
      Claimants have responded in opposition. Claimants argue the motion should

be denied because Mayer seeks to improperly use the privilege against self-

incrimination as both a sword and a shield and that stay of this civil action is

unwarranted. Claimants argue that the Fifth Amendment is only violated where

Mayer would be forced to choose between waiving his privilege against self-

incrimination or losing the civil case on summary judgment. Because issues of

negligence are involved, which rarely are granted on summary judgment, Claimants

contend that no constitutional deprivation would occur.

      Claimants further suggest there is no need to delay discovery in this case because

they do not need Mayer’s testimony to meet their initial burden of proof because the

other passengers aboard the vessel at the time of the collision along with surveillance

cameras and other available video recordings will enable Claimants to establish the

cause of the loss. In so doing, however, Claimants argue that Mayer will not be

deprived of his constitutional rights because nothing in the current record

demonstrates Mayer would be subject to summary disposition in this limitation of

liability action at this early stage of the proceedings and Mayer fails to point to any

special circumstances warranting a stay here.

      “[T]he fifth amendment privilege against self-incrimination permits a person

‘not to answer official questions put to him in any other proceeding, civil or criminal,

formal or informal, where the answers might incriminate him in future criminal

proceedings.’” Erwin v. Price, 778 F.2d 668, 669 (11th Cir. 1985) (quoting Lefkowitz v.

Turley, 414 U.S. 70, 77 (1973)). Claimants are correct, however, that a “blanket
                                           4
assertion” of the Fifth Amendment privilege against self-incrimination is not a sole

basis to support the issuance of a stay. See United States v. Lot 5, Fox Grove, Alachua Cty.,

Fla., 23 F.3d 359, 364 (11th Cir. 1994); see also S.E.C. v. Wright, 261 F. App’x 259, 262–

63 (11th Cir. 2008). And a stay should be imposed when “special circumstances so

require in the interest of justice.” Lot 5, Fox Grove, 23 F.3d at 364 (internal quotation

marks and citation omitted).

       Although the Constitution does not require a stay of these civil proceedings

pending the outcome of the related criminal matter, the Court, in exercising its

discretion, finds that a stay is warranted in the interests of judicial efficiency and

economy. See Clinton v. Jones, 520 U.S. 681, 706 (1997) (finding a district court has

“broad discretion to stay proceedings as an incident to its power to control its own

docket”). Due to the considerable overlap in the issues involved in the criminal and

civil matter, as they both involve the death of Krysztofowicz, and the inevitable delay

in the progress of discovery in this civil case due to Mayer’s invocation of his Fifth

Amendment privilege, the Court concludes a stay is appropriate in these

circumstances. Accordingly, it is

       ORDERED:

       1.     Petitioners’ Motion to Stay Pending the Conclusion of Criminal

Proceedings (Doc. 43) is GRANTED.

       2.     The Clerk is directed to terminate any pending deadlines and motions

and administratively close this case.



                                             5
      3.       Petitioners are directed to file a status report on or before September 10,

2021 and every four months thereafter, until the conclusion of the criminal

proceedings.

      4.       For good cause, any party may move to re-open this case at any time.

      DONE AND ORDERED in Tampa, Florida on May 10, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                             6
